Case 1:18-cv-03260-PKC-JO Document 54 Filed 09/19/19 Page 1 of 10 PageID #: 386


      NEW YORK                                                                                                  SHANGHAI
       LONDON                                                                                                    ATLANTA
     SINGAPORE                                                                                                  BALTIMORE
    PHILADELPHIA                                   FIRM and AFFILIATE OFFICES                                  WILMINGTON
      CHICAGO                                                                                                      MIAMI
   WASHINGTON, DC                                                                                              BOCA RATON
   SAN FRANCISCO                                                                                               PITTSBURGH
                                                   STEVEN M. COWLEY
   SILICON VALLEY                                                                                                NEWARK
                                                DIRECT DIAL: +1 857 488 4261
      SAN DIEGO                                                                                                 LAS VEGAS
                                              PERSONAL FAX: +1 857 401 3090
     LOS ANGELES                             E-MAIL: SMCowley@duanemorris.com                                  CHERRY HILL
       TAIWAN                                                                                                  LAKE TAHOE
       BOSTON                                          www.duanemorris.com                                      MYANMAR
      HOUSTON                                                                                                      OMAN
       AUSTIN                                                                                            A GCC REPRESENTATIVE OFFICE
                                                                                                              OF DUANE MORRIS
        HANOI
   HO CHI MINH CITY
                                                                                                          ALLIANCES IN MEXICO
                                                                                                              AND SRI LANKA




 September 19, 2019

 VIA ECF

 Honorable James Orenstein
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East, Chambers S1227
 Brooklyn, New York 11201

           Re:        Michael Grecco Productions, Inc. v. Alamy Inc., 18-cv-3260-PKC-JO

 Dear Judge Orenstein:

        In advance of the status conference scheduled for September 23,2019 and pursuant to this
 Court’s Amended Case Management And Scheduling Order dated July 29, 2019 (ECF No. 52)
 counsel for both parties write to advise the Court of the status of this matter.

         Since the last status conference on July 29, 2019, Defendant produced additional
 documents and two designees to testify in response to a Rule 30(b)(6) Notice of Deposition
 identifying 29 topics. There are a number of disputes between the parties concerning both the
 Defendant’s document production and the Rule 30(b)(6) deposition of Defendant’s designees.
 Counsel for the parties have conferred regarding these disputes, but have been unable to resolve
 them at this time. The parties’ respective positions on the open issues are set forth below.

     I.           Defendant’s Document Production

         Plaintiff’s Position: Following this Court’s order bifurcating discovery such that the first
 phase shall focus on whether the Plaintiff has sued the Defendant responsible for the conduct at
 issue, Plaintiff served its First Set of Requests For Production. The parties had a number of
 disputes concerning Defendant’s initial Responses to the Plaintiff’s Requests For Production,
 which were submitted to this Court by letters dated June 21, June 26 and July 17, 2019. (ECF
 Nos. 42, 44 and 50). Two conferences were held to address those issues, on July 10 and July 29,
 2019. This Court ordered additional production by the Defendant at each conference. (ECF Nos.

 D UANE M ORRIS LLP
 100 HIGH STREET, SUITE 2400   BOSTON, MA 02110-1724                            PHONE: +1 857 488 4200    FAX: +1 857 488 4201
 DM2\10495753.1
Case 1:18-cv-03260-PKC-JO Document 54 Filed 09/19/19 Page 2 of 10 PageID #: 387



 Honorable James Orenstein
 September 19, 2019
 Page 2

 49 and 51). From the Plaintiff’s perspective, there are two remaining issues concerning
 Defendant’s production of documents in the first phase of discovery. The first is one of timing –
 Defendant did not timely produce all of its responsive documents by the August 2, 2019 deadline
 imposed by this Court. (ECF No. 51). That issue is material only because of its impact on the
 completion of the Rule 30(b)(6) deposition, which is discussed more fully below. A closely
 related and troubling issue is what appears to have been an attempt to create a document subsequent
 to the filing of this Complaint solely to support the defense posed (viz., that Alamy, Inc. is not the
 right Defendant) and held out as if it was a license agreement applicable to the claims asserted in
 this case. It was not. The actual license agreement(s) in place at the time of the infringing licenses
 by Alamy, Inc. – with materially different language contradicting Defendant’s defense – was not
 produced by Defendant until September 16, 2019. Defendant takes the position that all questioning
 of its Rule 30(b)(6) designees ended on September 10 and no witness will testify voluntarily about
 the relevant licenses. As discussed below, this second issue impacts the completion of the Rule
 30(b)(6) deposition. Beyond that, the apparent attempt to create a new litigation-inspired “license”
 and hold it out as material to the issue of which entity is responsible for the infringement alleged
 may require its own discovery to determine who had knowledge of and played a role in that
 misleading conduct.

           Defendant’s Position:

         On May 14, 2019, Plaintiff served its First Set of Document Requests (Nos. 1-31) (the
 “Requests”). The Requests went beyond the scope of the first phase of discovery; rather than
 focusing on whether Defendant Alamy Inc. was correctly sued, Plaintiff sought documents that
 clearly went to the merits (e.g., all documents related to the reproduction of the images at issue).
 The dispute was resolved by Your Honor, who agreed that the Requests went outside the scope
 of the first phase of discovery, imposed certain restrictions on the Requests, and ordered
 Defendant to respond to the modified requests.1

         After submission of a joint status report on July 17, 2019 (Dkt. No. 50), the Court set
 another status conference for July 29, 2019. At the conference, Your Honor ordered Defendant
 to produce to Plaintiff additional documents in UK Alamy’s possession. On August 2, 2019,
 pursuant to the Court’s directive, Defendant produced nearly 1,400 additional documents to
 Plaintiff that were in UK Alamy’s possession. Because the focus of the July 29, 2019 conference
 was Plaintiff’s Document Request Number 26, which sought “[a]ll Documents concerning the
 assertion of copyrights, or demand for a fee or other payment, by Alamy Ltd. or Alamy Inc.
 against, or communicated to, any other Person that relates to the Person’s reproduction, display,
 distribution, or other use of any photographic image displayed on the Website,” the girth of
 Defendant’s additional production consisted of invoices and demands for payment from UK
 Alamy.


 1
     The issue was resolved orally at a conference before the Court on July 10, 2019.



 DM2\10495753.1
Case 1:18-cv-03260-PKC-JO Document 54 Filed 09/19/19 Page 3 of 10 PageID #: 388



 Honorable James Orenstein
 September 19, 2019
 Page 3

        Plaintiff’s counsel, however, has taken issue with the fact that a license agreement
 available on the Alamy UK Website in 2018 (the “2018 Agreement”) was not initially produced
 (though it has since been produced, and regardless, Plaintiff’s counsel had possession of the 2018
 Agreement and used it as the basis for questioning during both depositions).

         With respect to the 2018 Agreement, Defendant initially produced the current licensing
 agreement prior to the Court’s July 29, 2019 order stating that documents in UK Alamy’s
 possession must be produced as well. As previously stated, Defendant’s original understanding
 of the Court’s directive at the July 10, 2019 conference was that it only needed to produce
 documents in Defendant’s possession. Because Defendant has no control over the Alamy UK
 Website, and no access to agreements predating the one currently on the Alamy UK Website
 (which it only has access to because it is accessible to the public), it only produced the current
 agreement.

        Because the focus of the July 29, 2019 conference was on demands for fees or other
 payments by UK Alamy or Defendant, the vast majority of Defendant’s nearly 1,400-page
 supplemental production consisted of invoices and demands for payment from UK Alamy. As
 only the current license agreement had been produced as of the date of her deposition, Ms.
 Serember was designated to testify on the topic.

        During Ms. Serember’s deposition, Plaintiff’s counsel introduced the 2018 Agreement,
 which Ms. Serember did not recognize, at which point Defendant’s counsel stated on the record
 that Mr. Schilizzi could testify on this topic during his deposition. Plaintiff’s counsel introduced
 the 2018 Agreement during Mr. Schilizzi’s deposition and questioned him extensively about it.
 Following Mr. Schilizzi’s deposition, and prior to the end of discovery, Defendant produced
 additional versions of license agreements that had appeared on the Alamy UK Website, along
 with an affidavit from Mr. Schilizzi attesting to the date each agreement was made available on
 the Alamy UK Website.

        Plaintiff misconstrues Defendant’s good-faith attempt to comply with discovery on an
 ongoing basis as a malicious attempt to conceal information. It is customary for information to
 be gleaned from depositions that leads to the production of additional documents and/or clean-
 up, which is exactly what happened here.

         To date, Defendant has produced over 1,700 Bates-stamped documents in response to
 Plaintiff’s Requests. Plaintiff has not indicated to Defendant that there are any current
 outstanding deficiencies.



      II.         Defendant’s Rule 30(b)(6) Deposition Testimony

       Plaintiff’s Position: The Rule 30(b)(6) deposition of Defendant is not yet complete.
 Defendant refuses to make a designee on the unfinished topics available for further questioning


 DM2\10495753.1
Case 1:18-cv-03260-PKC-JO Document 54 Filed 09/19/19 Page 4 of 10 PageID #: 389



 Honorable James Orenstein
 September 19, 2019
 Page 4

 and, instead, contends that Plaintiff must be satisfied with an affidavit from its designee providing
 Defendant’s position as to certain late produced documents, without opportunity to question that
 witness further, and no testimony or other explanation at all concerning other late produced
 documents (e.g., Board minutes identifying a previously unidentified officer of Alamy, Inc. that is
 inconsistent with the Rule 30(b)(6) testimony to date).

         Behind the parties’ dispute concerning the completion of the Rule 30(b)(6) deposition is
 an unresolved dispute concerning the Defendant’s refusal to produce knowledgeable designees for
 deposition in new York City, as noticed. That dispute was presented to the Court by letters dated
 June 21, June 27, July 1 and July 17, 2019. (ECF Nos. 43, 46, 47 and 50). After the Court’s
 instruction to confer further, the parties reported a compromise whereby Defendant limited the
 topics on which its London designee would testify to 8 and agreed to produce another
 knowledgeable witness for deposition in New York City on the remaining 21 topics. (ECF No.
 50, p. 4, Section 2B). Late in the afternoon prior to the Rule 30(b)(6) deposition commencing,
 however, Defendant abandoned that compromise resolution and announced that its London
 witness would testify about 22 topics and the New York witness about 3 topics. The Defendant
 asserted the two witnesses would share another 4 topics with the London witness testifying about
 those topics to the extent they relate to Alamy Ltd. and the New York designee testifying to the
 extent they related to Alamy, Inc. Plaintiff never agreed to take the deposition of a witness in
 London on 26 topics, and Defendant’s failure to honor the compromise agreed to, or produce all
 designees in New York as required in the Notice is contrary to this Court’s Amended Case
 Management And Scheduling Order (ECF No. 52, Section II ci). Defendant’s “bait and switch”
 on a purported resolution of this dispute led to predictable problems. A comprehensive deposition
 by video link of a witness and stenographer in one city, deposing counsel in a second city and
 defense counsel in a third city is logistically a severe headache. Numerous times throughout the
 deposition of the London witness, Defendant’s counsel objected and argued that I spoke over the
 witness who had not finished responding. I simply could not tell that the witness was finished
 answering before starting on the next question. Additionally defense counsel’s numerous
 discussions between themselves on a “hot mic” became extremely challenging from the
 perspective of coaching the witness. Everything defense counsel said, regardless of whether an
 “objection” was being asserted, could be heard clearly by the witness. More problematic, the New
 York designee was not prepared to testify substantively about all but one of the topics on which
 she was designated. For example, the New York witness was designated to testify as to topic 29:
 “The Documents referenced in Sections B1i and B1ii of Defendant Alamy, Inc.’s Initial
 Disclosures.” That topic refers to the following documents identified by Defendant:

                  B1i    Contributor agreements between Alamy Ltd. and third parties
                         encompassing the photographs at issue, and

                  B1ii   Licensing Agreements between Alamy Ltd. or Alamy Inc.
                         and third parties concerning the photographs at issue.




 DM2\10495753.1
Case 1:18-cv-03260-PKC-JO Document 54 Filed 09/19/19 Page 5 of 10 PageID #: 390



 Honorable James Orenstein
 September 19, 2019
 Page 5

         The New York designee admitted she was unaware of topic 29, had no knowledge of
 Defendant’s Initial Disclosures and did nothing to prepare to answer questions about that topic.
 She claimed to have no knowledge of anything relating to the B1i documents (or anything else to
 do with “Contributors” for that matter). Although the designee identified the only license produced
 by Defendant in discovery (at that time), she was unable to testify why there is a material difference
 in the language of that exhibit and a version of the license downloaded from alamy.com prior to
 the lawsuit but not produced by Defendant in discovery (at that time). She had no knowledge of
 any other versions of the licenses or changes in their terms. Defendant then took the position
 Plaintiff should question the London witness about those issues, even though he was not the
 designee on topic 29. The London witness had a specific statement prepared about the version of
 the license produced in discovery by Defendant – that it was created to correct a mistake – but
 could not testify about prior versions of the license or what version actually relates to the infringing
 licenses at issue in this case.

         On September 16, 2019, after both designees testified, Defendant finally produced the pre-
 Complaint versions of the Alamy, Inc. license agreement. Nevertheless, Defendant takes the
 position Plaintiff cannot question any designee about those documents.

         In the end, the New York witness claimed no knowledge of 21 of the 22 topics on which
 she was originally designated, including 6 of the 7 topics to which purported to limit her
 designation as of 4:00 p.m. the afternoon before her deposition commenced. Plaintiff’s counsel
 incurred over 15 hours traveling to and taking the deposition of that New York witness, plus
 $302.00 in travel costs. That deposition should not have occurred. It was designed to be a waste
 of time. Plaintiff requests permission to file a Motion for recovery of attorneys’ fees and expenses
 in connection with the deposition of the New York designee, in addition to an order that the
 Defendant produce a knowledgeable designee on the remaining topics and documents for
 deposition in New York.

         Plaintiff believes that, in addition to the documents produced only after the testimony of
 its current two designees, the remaining topics for which the Rule 30(b)(6) deposition remains
 incomplete relate to the demand letters issued to users of images taken from alamy.com without
 payment. Defendant’s counsel represented that no such demand letters were issued related to
 Alamy, Inc. (ECF No. 50, p. 3, fn. 1), but this Court nevertheless confirmed its Order that all
 demand letters be produced. (ECF No. 51). Defendant’s subsequent production revealed that,
 contrary to defense counsel’s representation, there were numerous demands for payment of
 unauthorized downloads issued on behalf of Alamy, Inc. In addition, Defendant has taken the
 position that it cannot or will not produce such demand letters issued by a copyright enforcement
 agent, but did produce what had been described as a spreadsheet of information provided to that
 agent for use in making those demands. That spreadsheet contains a vast amount of data and
 Plaintiff has not yet had the opportunity to question the designee about that spreadsheet and related
 documents before his testimony terminated due to time constraints.




 DM2\10495753.1
Case 1:18-cv-03260-PKC-JO Document 54 Filed 09/19/19 Page 6 of 10 PageID #: 391



 Honorable James Orenstein
 September 19, 2019
 Page 6

           Defendant’s Position:

         In her March 12, 2019 Order, Judge Chen distinguished the issues of (1) whether the
 Defendant Alamy Inc. “engaged in the conduct at issue”; and (2) “whether or not [the Court] could
 exercise personal jurisdiction over UK Alamy . . . ” See Dkt. No. 32 at 7. The latter issue, the
 Court stated, was unnecessary to “address” because “UK Alamy . . . is not a party to this action.”
 Id. Accordingly, as discussed above, the Court directed that the first phase of discovery, including
 depositions, be limited to “whether the plaintiff has sued the defendant responsible for the conduct
 at issue,” which involves the purported reproduction, distribution, display, and “holding out” of
 the images at issue for license without authorization on the website located at the URL alamy.com
 (the “Alamy UK Website”). Dkt. 39 at 1.

         On June 11, 2019, Plaintiff served a Notice of Deposition to Defendant pursuant to Rule
 30(b)(6), identifying twenty-nine topics, to be taken in New York over two days beginning on June
 24, 2019. Defendant initially designated John Schilizzi, director of Defendant Alamy Inc., on all
 topics, but requested consent to a video deposition since Mr. Schilizzi lives in the United Kingdom
 and had no plans to come to New York. Dkt. No. 43. When Plaintiff refused, the dispute was
 addressed at the July 10, 2019 conference, and Your Honor agreed that Mr. Schilizzi should not
 have to make a special trip to New York for the deposition. On or around July 17, 2019, the parties
 agreed to split the 30(b)(6) topics between Mr. Schilizzi by video deposition at Plaintiff’s counsel’s
 London office2, and Jane Serember, General Manager of Defendant Alamy Inc. for the North
 American, Australian, and New Zealand regions, who would appear at Plaintiff’s counsel’s New
 York office for her deposition. Ms. Serember was designated to testify regarding topics 6, 7, 10
 through 22, and 24 through 29 of the Rule 30(b)(6) deposition notice dated June 11, 2019, and Mr.
 Schilizzi was designated to testify as to topics 1-5, 8, 9 and 23.

         On August 2, 2019, Defendant’s counsel proposed dates for the two depositions to
 opposing counsel.       Ten days later, after receiving no response from Plaintiff’s counsel,
 Defendant’s counsel followed up to further inquire when Plaintiff’s counsel was available to take
 the depositions. On August 19, 2019, with the end of the first phase of discovery looming, and
 with no response from opposing counsel (and with some of the proposed dates no longer being
 feasible due to Plaintiff’s counsel’s lack of response), Defendant’s counsel telephoned Plaintiff’s
 counsel. Plaintiff’s counsel acknowledged receipt of Defendant’s counsel’s emails, but advised
 that he would need Defendant’s counsel to send additional dates for the depositions, which
 Defendant’s counsel did the following day, on August 20, 2019.3

        Plaintiff’s counsel did not respond to confirm any of the new proposed dates. On August
 27, 2019, almost a month after initially contacting Plaintiff’s counsel to set the depositions,

 2
   Mr. Schilizzi was ordered to appear at Plaintiff’s counsel’s London office, three hours away from
 where he works and resides.
 3
   All proposed times for Mr. Schilizzi’s deposition were provided in British Standard Time (BST).



 DM2\10495753.1
Case 1:18-cv-03260-PKC-JO Document 54 Filed 09/19/19 Page 7 of 10 PageID #: 392



 Honorable James Orenstein
 September 19, 2019
 Page 7

 Defendant’s counsel again followed-up with Plaintiff’s counsel to see whether the depositions
 would still be taking place. Finally, on August 28, 2019, with roughly two weeks left in the first
 phase of discovery, Plaintiff’s counsel advised that he could take Ms. Serember’s depositions on
 Thursday, September 5, 2019, commencing at 10:00 a.m. EST, and Mr. Schilizzi’s deposition on
 September 10, 2019. The parties later agreed via email that Mr. Schilizzi’s deposition would run
 from 1:30 p.m. – 6:00 p.m. BST / 8:30 a.m. – 1:00 p.m. EST.

         Thereafter, on September 4, 2019, before either deposition had taken place, Defendant’s
 counsel advised Plaintiff’s counsel that, based on the Court’s July 29, 2019 Order, which had
 resulted in the production of certain documents in UK Alamy’s possession that Ms. Serember
 would not have knowledge of (in her capacity as General Manager of Defendant for specific
 regions), certain topics would need to be shifted from Ms. Serember to Mr. Schlizzi, and certain
 topics could be shared by both (i.e., Ms. Serember could cover questions specifically relating to
 Defendant and Mr. Schilizzi could cover questions specifically relating to UK Alamy).4

         For example, Ms. Serember had been designated to testify regarding topic number 19,
 “[t]he facts and circumstances concerning the holding out, or offering, any of the Copyrighted
 Works At Issue for a potential license, or other permission to use.” Because Defendant Alamy
 Inc. does not hold out or offer any of the works at issue for a potential license, or other permission
 to use (and does not even have privileges to edit the Alamy UK Website), and as such, would have
 no documents in its possession regarding same, prior to the Court’s July 29, 2019 Order, there
 were no relevant documents to produce and Ms. Serember was the appropriate witness to testify
 as to Defendant Alamy Inc.’s lack of involvement. The August 2, 2019 production, however,
 which was produced after the 30(b)(6) topics had already been designated, contained certain
 documents relevant to this topic that Ms. Serember would have no knowledge of, since they were
 in UK Alamy’s possession and not in Defendant’s possession. Since Mr. Schilizzi is both Chief
 Financial Officer of UK Alamy and a director of Defendant Alamy Inc., he was the more
 appropriate designee.

    Defendant’s counsel further advised that, to the extent Plaintiff’s counsel wanted to ask Ms.
 Serember about topics she was formerly designated to testify about, he was welcome to.

          Ms. Serember’s Deposition. Plaintiff’s counsel deposed Ms. Serember for roughly four
           and a half hours, and barely addressed the issues relevant to the first phase of discovery.
           Indeed, it became abundantly clear as Ms. Serember’s deposition progressed that Plaintiff’s

 4
  Mr. Schilizzi was designated to cover topics 1 through 5, 8 through 15, 16 (as it relates to UK
 Alamy), 17 and 18 (as they relate to UK Alamy), 19 through 23, 24 (as it relates to UK Alamy),
 25 through 28. Ms. Serember was designed to cover topics 6, 7, 16 (as they relate to Defendant),
 17 and 18 (as they relate to Defendant), 24 (as it relates to Defendant). Additionally, during Ms.
 Serember’s deposition and prior to Mr. Schilizzi’s deposition, Defendant’s counsel advised that
 Mr. Schilizzi would cover topic 29.



 DM2\10495753.1
Case 1:18-cv-03260-PKC-JO Document 54 Filed 09/19/19 Page 8 of 10 PageID #: 393



 Honorable James Orenstein
 September 19, 2019
 Page 8

           counsel was not using the deposition to find facts establishing that Defendant was
           responsible for the conduct at issue, but rather, was attempting to build his case that this
           Court may assert personal jurisdiction over UK Alamy under agency theory. The majority
           of the deposition focused on questions relating to the factors courts use to determine
           whether a subsidiary is a “mere department” of foreign parent.5 Following Ms. Serember’s
           deposition, Plaintiff’s counsel did not request any further documents – or indicate any
           further information needed – relating to her testimony.

          Mr. Schilizzi’s Deposition.6 Again, as with Ms. Serember’s deposition, Plaintiff’s counsel
           focused his questioning on matters outside the scope of the first phase of discovery and
           outside the scope of the topics in his 30(b)(6) notice, including, but not limited to, details
           relating to the revenues of all Alamy entities, the extent to which UK Alamy provides
           services and functions to Defendant (including, but not limited to, human resource
           functions), the details of Defendant’s corporate meetings, and UK Alamy’s insurance
           agreement. Plaintiff’s counsel barely touched upon the limited focus of the deposition: the
           purported conduct of Defendant in relation to the photographs at issue.

           Once Plaintiff’s counsel had run through his allotted time, nearly five hours of 30(b)(6)
           testimony – this, in addition to the four-plus hours of testimony elicited from Ms. Serember
           – Plaintiff’s counsel refused to turn over the witness to Defendant’s counsel to clarify
           certain issues with the witness. Plaintiff’s counsel also refused to allow Mr. Schilizzi to
           clarify certain issues on his own.

           In an attempt to resolve the dispute as directed by the Court’s July 29, 2019 Order,
           Defendant’s counsel requested that Plaintiff’s counsel propose an amount of time needed
           to complete the deposition as well as provide an estimate of the number of remaining
           documents he intended to introduce. Plaintiff’s counsel refused to comply or to provide
           any of the requested information.

           In the interest of finishing the deposition in one day and to avoid further disputes over the
           issue, Mr. Schilizzi agreed to sit for an extra hour after the already five-hour deposition.
           Once the additional hour was over, Plaintiff’s counsel still refused to let Mr. Schilizzi

 5
   While Ms. Serember’s deposition was scheduled to begin at Plaintiff’s counsel’s New York office
 at 10:00 a.m. EST, Plaintiff’s counsel advised the morning of the deposition that he would not be
 able to start until 10:30 a.m. Following further administrative issues, and at Defendant’s expense,
 the deposition did not begin until 10:54 a.m.
 6
   Mr. Schilizzi appeared for his deposition at 1:30 p.m. BST / 8:30 a.m. EST, and had offered to
 start the deposition even earlier, but Plaintiff’s counsel would not consent. Due to more
 administrative problems on Plaintiff’s end, and despite the fact that Mr. Schilizzi was present and
 ready for questioning, Plaintiff’s counsel did not begin the deposition until at least 30 minutes after
 the deposition had been scheduled to begin, again, at Defendant’s expense.



 DM2\10495753.1
Case 1:18-cv-03260-PKC-JO Document 54 Filed 09/19/19 Page 9 of 10 PageID #: 394



 Honorable James Orenstein
 September 19, 2019
 Page 9

             clarify two earlier statements, and refused to allow Defendant’s counsel to examine the
             witness to clarify certain issues.

             Following Mr. Schilizzi’s deposition, Defendant produced three documents relating to
             Plaintiff’s counsel’s extensive line of questioning regarding Defendant’s corporate
             meetings, which Mr. Schilizzi recalled the existence of once he was asked certain questions
             during the deposition.

         For the reasons set forth above, Plaintiff’s counsel is not entitled to additional time with
 either – or any – witness. He squandered over ten hours of time with Defendant’s witnesses asking
 irrelevant and out-of-scope questions. During the parties’ meet and confer on this issue, Plaintiff’s
 counsel even admitted that he had been using the depositions to amass evidence to argue that
 Defendant is a “mere department” of UK Alamy and that this Court has personal jurisdiction over
 Defendant (which Defendant disputes). Plaintiff has abused the limited discovery he was granted
 – building his case with respect to an entity that is not even a party to this lawsuit instead of abiding
 by the scope of limited discovery (as directed), and should not be rewarded with a second bite at
 the apple.



      III.        Next Phase

         Plaintiff’s Position: Plaintiff believes the documents and testimony produced during the
 first phase of discovery reveals that there is, in fact, no corporate distinction between Alamy Ltd.
 and Alamy, Inc. Instead, Alamy, Inc. is merely a paper construct designed to improve Alamy
 Ltd.’s tax position concerning revenue attributable to sales of licenses to U.S. customers. Alamy,
 Inc. has no management or corporate governance separate from Alamy Ltd. Accordingly, Plaintiff
 intends to seek leave to amend its Complaint to join Alamy Ltd. Even assuming Defendant
 contests that Alamy Ltd. and Alamy, Inc. are alter egos, there is no dispute that Alamy, Inc. held
 out for license all of the Plaintiff’s Copyrighted Works at issue, and entered licenses, for which it
 secured payments, for at least some of them. Accordingly, there is no good faith dispute that
 Alamy, Inc. is a properly named defendant as to some of the acts of infringement raised in the
 Complaint. Plaintiff believes that, once the Complaint is amended, the open discovery issues
 identified above are best resolved as part of comprehensive discovery on the merits.

             Defendant’s Position:

          As discussed above, from Defendant’s perspective, the first phase of discovery is complete,
 and the time is ripe for summary judgment briefing. Defendant does not believe Plaintiff should
 be given leave to amend the complaint. However, in the event that the Court does grant Plaintiff’s
 request, Defendant disputes that there is no corporate distinction between UK Alamy and
 Defendant and will move to dismiss the amended complaint naming UK Alamy as a party should
 it be filed.



 DM2\10495753.1
Case 1:18-cv-03260-PKC-JO Document 54 Filed 09/19/19 Page 10 of 10 PageID #: 395



 Honorable James Orenstein
 September 19, 2019
 Page 10



                                          Respectfully,
                                          /s/ Steven M. Cowley
                                          Steven M. Cowley

                                          Counsel for Plaintiff
                                          Michael Grecco Productions, Inc.



                                          /s/ Nancy E. Wolff
                                          Nancy E. Wolff

                                          Counsel for Defendant
                                          Alamy, Inc.




 DM2\10495753.1
